SLIP OP. 07-27

                 UNITED STATES COURT OF INTERNATIONAL TRADE

  CLINIQUE LABORATORIES, INC.,

                                  Plaintiff,

  v.                                                   Before: CARMAN, Judge

  THE UNITED STATES,                                   Court No. 94-00284 (consolidated)

                                  Defendant.


                                               JUDGMENT

         The Court, on its own motion, having considered the age of the present litigation and that

the parties first represented to it that they would file a stipulation a judgment for some or all of

the entries involved in this litigation no later than May 24, 2006, which deadline was extended to

August 30, 2006; the parties having been ordered to file such stipulation of judgment no later

than October 30, 2006; the parties having not complied with this Court’s order; the last

communication from the parties having been December 14, 2006; and the parties having given no

indication to this Court that they intend to proceed with this case in the regular course; it is

hereby

         ORDERED that pursuant to USCIT Rule 41(b)(3) this case is dismissed, without

prejudice; and it is further

         ORDERED that Plaintiff may file a motion to reinstate this case no later than March 23,

2007.

                                                               /s/ Gregory W. Carman
                                                               Gregory W. Carman
Dated: February 27, 2007
       New York, New York